DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3, 5-10, 17-23, 26-27 are pending.  Applicant’s previous election of Group I still applies, no claims are currently withdrawn.
Response to Amendment
Applicant’s amendment of 02/10/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
If this application currently names joint inventors: in considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the 
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1, 3, 5-10, 17-20 and 23, 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheel et al. (U.S. 2003/0010530) in view of Aizawa  (JP 2005-053990, see English abstract and machine translation), in view of Tokiwa (U.S. 2004/0265595).
Regarding claims 1, 5, and 23, and 26, Scheel teaches a laminate body/plate (multilayer printed electric board ([0001], FIG. 1) that includes a glass substrate (film) layer having a thickness overlapping the claimed range ([0013]), epoxy resin layers ([0017]) and conductive metal (copper) layers ([0017]).  The glass is disclosed as being a borosilicate glass ([0013]) which is inherently either an alkali or alkali free glass (i.e., it either contains some alkali, thus alkali glass, or is free of alkali) as in claim 23.
Scheel does not teach a filler in the epoxy resin layer.  However, Aizawa is also directed to an epoxy based adhesive between a central insulating layer and outer conductive metal layers (like in FIG. 1 of Scheel) (see abstract, [0032]) for printed circuit boards.  The adhesive is also taught as being applied at a thickness of 5-20 microns ([0032]).  The adhesive of Aizawa is applied to the substrate and thermally cured (hence thermosetting) ([0036]), includes epoxy resin 
Modified Scheel does not disclose the size of the silica filler in the resin layer (from Aizawa of Scheel).  However, Tokiwa is also directed to epoxy compositions for use in electrical conductive layer laminates (see abstract, [0032], [0067]) and teaches fumed silica filler is preferable in such compositions because it can provide flame retardance and dimensional stability when used at 0.1-40 parts by weight and with a size of 5-50nm (overlapping the claimed range) ([0071]-[0075]).  Thus, it would have been obvious to one having ordinary skill in the art to have used the fumed silica from Tokiwa for the silica filler in modified Scheel in order to provide flame retardance and dimensional stability, as taught by Tokiwa.  
The average particle diameter in Tokiwa is considered an average primary particle diameter because it is disclosed as the diameter of the filler particles themselves and not the agglomerations of these particles after being mixed with the other resin components (i.e., not secondary particles).  
Regarding claim 3, as explained above, the resin composition in modified Scheel (via Aizawa) includes an epoxy resin and the resin composition is thermally cured such that the epoxy in the resin composition is a thermosetting resin.
Regarding claim 6, in modified Scheel (via Aizawa), the thickness of the adhesive layer is 5-20 microns, as explained above.  Also, as explained above, the glass substrate may be a sheet of glass 30 microns to 1.1 mm thick.  Also, the adhesive in modified Scheel (via Aizawa) has an elastic storage modulus of 1.2 GPa or more (See Abstract).  Modified Scheel does not disclose the elastic storage modulus of the laminate, however, modified Scheel includes laminates that are substantially the same as those in the present invention and therefore would inherently have the same properties.  That is, the resin thickness includes the thickness used in Example 4 of the present application (prior art: 5-20 microns, present: 20 micron ([0164] PGPub).  The glass thickness and laminate layering (resin on both sides of glass) taught by Scheel includes the thickness of the glass in Example 4 of the present application (Scheel: 30 microns to 1.1 mm, present: 150 micron, [0165] PGPub), and has the same layer order as in Example 4.  As explained above, the adhesive of Aizawa in modified Scheel includes the elastic modulus of the resins disclosed in the present application (Aizawa: over 1.2 GPa, present: 3-70 GPa, [0107], PGPub).  Thus, given the same layer order, same layer thickness, and same resin layer property in the prior art compared to Example 4, one having ordinary skill in the art would expect the board of the prior art (as set forth above) to inherently have substantially the same properties as Example 4 of the present application (i.e., an elastic storage modulus within the claimed range).
Regarding claim 7, as explained above, the adhesive in modified Scheel (via Aizawa) is applied to the glass substrate and then heated to be cured ([0036]).
Regarding claims 8 and 10, the glass/first epoxy adhesive layer combination of modified Scheel (first laminate plate) is further provided with conductive metal (copper) layers (second and third laminate plates) ([0017]) and another epoxy adhesive layer (FIG. 1) (fourth laminate plate) and is a multilayer laminate plate.  The conductive metal (copper) layer, by conducting electricity along the surface of the laminated plate, is a wiring on the surface of the multilayer laminate plate of claim 8 (i.e., the multilayer laminate plate of claim 8 includes the first and fourth laminate plates, i.e., epoxy/glass/epoxy, and the copper layers are additional wiring layers on that laminate plate).  Also, Scheel teaches that the laminate is a printed board ([0001]) such that the copper layer makes the board a printed wiring board, as in claim 10. 
Regarding claim 9, as explained above, the glass/epoxy adhesive layer combination of modified Scheel is further provided with a conductive metal (copper) layer ([0017]), which, by conducting electricity along the surface of the laminated plate, is a wiring.  Also, Scheel teaches that the laminate is a printed board ([0001]) such that the copper layer makes the board a printed wiring board.  
Regarding claim 17 and 18, the epoxy adhesive layer in modified Scheel is provided on both surfaces of the glass substrate layer ([0017], FIG. 1).  Being formed as two joined layers makes the layers laminated, as claimed.  However, "laminated" is a product by process limitation and is given limited patentable weight.   “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Regarding claim 19, as explained above, in modified Scheel (via Aizawa), the thickness of the adhesive layer is 5-20 microns, such that each adhesive layer in modified Scheel would have this thickness, which overlaps the claimed range.
Regarding claim 20, as explained above, in modified Scheel (via Aizawa), the thickness of the adhesive layers is 5-20 microns.  Also, as explained above, the glass substrate may be a sheet of glass 30 microns to 1.1 mm thick.  Based on the resin layer being coextensively coated on the surface of the glass substrate board in modified Scheel (FIG. 1), the length and width dimensions of the substrate layer and the resin layer are considered to be the same, such that volume ratio would depend solely on the relative thickness of the layers in the laminate plate (i.e., a laminate plate that is made up of the two resin layers and one glass layer).  Given the above thickness ranges, the ratio of thickness of the resin layers and substrate layer in modified Scheel overlaps the claimed ratio of volumes (e.g., two resin layers 20 microns thick and one glass layer 60 microns thick would have a volume % for the resin layers of 40% and a volume % of the glass layer of 60%).  
Claims 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheel et al. (U.S. 2003/0010530) in view of Aizawa  (JP 2005-053990, see English abstract and machine translation), in view of Tokiwa (U.S. 2004/0265595), as applied to claims 1 and 5 above, and further in view of Jochym et al. (U.S. 6,747,217).
Regarding claims 21 and 22, modified Scheel teaches all of the above subject matter.  Modified Scheel does not teach that the laminate includes an interlayer insulating layer with the resin layer between the interlayer insulating layer and the glass substrate.  However, Jochym, which is also directed to printed wiring boards (see abstract) teaches that the insulating/conductive layers of a printed wiring board may be repeated in an alternative pattern .
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scheel et al. (U.S. 2003/0010530) in view of Arata et al. (U.S. 6,558,797), in view of Tokiwa (U.S. 2004/0265595), with evidence from Li et al. (U.S. 9,185,801) and the Phenolite NPL document.
Regarding claim 27, Scheel teaches a laminate body/plate (multilayer printed electric board ([0001], FIG. 1) that includes a glass substrate (film) layer having a thickness overlapping the claimed range ([0013]), epoxy resin layers ([0017]) and conductive metal (copper) layers ([0017]).  The glass is disclosed as being a borosilicate glass ([0013]) which is inherently either 
Scheel does not teach a filler in the epoxy resin layer.  However, Arata is also directed to an epoxy based thermosetting adhesive used to bind copper foil to substrates for making printed circuit boards (like in Scheel) (see abstract, col. 1, lines 5-10, 30-35).  The adhesive is also taught as being applied at a thickness of 3-200 microns (col. 6, lines 45-50).  The adhesive includes epoxy resin, polyamide, a triazine containing compound and less than 650 parts by weight (of 100 parts of the resin solids) of silica filler (as in claim 27 and overlapping the claimed range) (col. 2, lines 25-40, col. 5, line 55-col. 6, line 10, col. 7, lines 20-35), and is disclosed as providing low water absorption, good adhesion, and high heat resistance (col. 2, lines 1-10).  The triazine containing compound in the examples of Arata is confirmed as being a triazine containing phenol novolak resin (as in claim 27) by the Phenolite NPL document and col. 4, lines 50-55 of the Li reference (Li explains the meaning of “ATN” in the NPL document) and because it is an exemplified triazine containing compound in Arata it would have been obvious to use as the triazine containing compound in the general adhesive composition of Arata (not just the examples) because it is shown in the examples as providing the beneficial properties sought by Arata of the adhesive in general.
Thus, it would have been obvious to one having ordinary skill in the art to have used the adhesive of Arata at the thickness taught by Arata in the laminate of Scheel for the generic epoxy in Scheel because Arata teaches using the adhesive in the same type of application and also teaches that it provides improved water absorption, good adhesion, and high heat resistance.  The epoxy adhesive layer is a resin composition layer prior to being cured, and after being cured is a cured resin layer formed from the resin composition layer.  
Modified Scheel does not disclose the size of the silica filler in the resin layer (from Arata of Scheel).  However, Tokiwa is also directed to epoxy compositions for use in electrical conductive layer laminates (see abstract, [0032], [0067]) and teaches fumed silica filler is preferable in such compositions because it can provide flame retardance and dimensional stability when used at 0.1-40 parts by weight and with a size of 5-50nm (overlapping the claimed range) ([0071]-[0075]).  Thus, it would have been obvious to one having ordinary skill in the art to have used the fumed silica from Tokiwa for the silica filler in modified Scheel in order to provide flame retardance and dimensional stability, as taught by Tokiwa.  
The average particle diameter in Tokiwa is considered an average primary particle diameter because it is disclosed as the diameter of the filler particles themselves and not the agglomerations of these particles after being mixed with the other resin components (i.e., not secondary particles).  
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues (in pages 7-9) that the claimed invention results in various beneficial properties not recognized by the prior art.  This is noted with appreciation, but the prior art does not need to arrive at the claimed subject matter for the same reasons as Applicant and therefore these benefits are not relevant in the context of establishing a prima facie case of obviousness (though these benefits may be relevant in rebutting a prima facie case of obviousness via unexpected results).
It is noted that the discussion in pages 9-12 explains that a portion of the benefits described in the specification are made in comparison to a Japanese patent that is equivalent to the Scheel reference.  However, citing prior art in the background section of a patent application and asserting certain (piecemeal) disadvantages of that prior art reference is not sufficient to invalidate the prior art or render the claims non-obvious over that prior art reference.  
In particular, the discussion cited by Applicant from the specification appears to be entirely piecemeal (refers to lack of filler in the Scheel reference).  
Applicant also argues that Scheel requires certain thermal expansion relationships as an “indispensable feature.”  This is not persuasive for several reasons.  First, it does not appear indispensable in Scheel, and instead Scheel refers to the thermal expansion behavior as “an element” ([0012]).  Second, there does not appear to be definite bounds on what qualifies as the desired thermal expansion relationship in Scheel (“corresponds approximately,” [0012]).  Third, even Applicant’s own remarks appears to be qualitative and vague (“great influence,” “filler…may have an increased elastic modulus”, page 10 of Applicant’s remarks).  Thus, there is nothing persuasive to show that Scheel precludes or renders non-obvious the use of filler in the epoxy resin.
 Applicant then argues, with reference to the declaration, that if inorganic filler is incorporated into the resin of the prior art, the glass substrate may be broken easily. First, this appears to be piecemeal analysis. Second, it is unclear how Applicant could argue that the claimed invention when taught by the prior art results in easy breakage and yet does not result in easy breakage in the present specification. Third, there is no teaching of such easy breakage due to filler in the prior art (i.e., no teaching away).
The examiner has reviewed the declaration again and maintains the above position (which was already presented in the previous office action).  In particular, the declaration is lacking an objective basis or evidence to support the assertion that filler leads to breakage and instead the declaration appears generally anecdotal (and also piecemeal).  There also is no qualifications for the assertions set forth in the declaration (i.e., the declaration does not indicate how much filler causes the asserted breakage, how particle size influences the breakage, under what testing conditions the breakage occurs, what types of glass are broken, etc.) and therefore the declaration is not persuasive in broadly rendering non-obvious the use of silica in the epoxy of Scheel.
Applicant continues to argue unexpected results which is not persuasive because the claims are still far broader than the examples (not commensurate in scope) in terms of the type and amount of ingredients included in the resin layer and in terms of the type and thickness of other layers in the laminate (since the other layers affect the overall mechanical properties of the laminate, which are amongst the supposedly unexpectedly improved properties, those other layers would also be material in a commensurate in scope analysis of the unexpected results).  
Even new claim 27 is not commensurate at least because there is no recitation of the amounts of the ingredients (besides filler) and also the type of ingredients is still relatively broadly recited compared to the examples (i.e., the examples still do not appear to represent the full scope of even claim 27).  Also, the range of the amount of filler in the claims seems significantly broader than the amount used in the examples.
Applicant argues Aizawa is not directed to glass film which is piecemeal analysis and is not persuasive.  There is no indication in Aizawa or Scheel that the adhesive of Aizawa should not be used with the glass substrate of Scheel.
Applicant again refers to the declaration in the 103 remarks, but this is still not persuasive as explained above.
Applicant again refers to unexpected results in the 103 remarks, but this is still not persuasive as explained above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787